Citation Nr: 0843641	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-20 084	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to April 
1966 and from February 1968 to June 1970.  In October 1974, 
VA determined that although his first period of service, from 
November 1961 to April 1966, was under honorable conditions, 
his second period of service, from February 1968 to June 
1970, was dishonorable.  So he cannot, as a matter of express 
VA regulation, receive VA compensation benefits for any 
disability attributable to his second period of service.  38 
C.F.R. § 3.12(a).  His first period of service, however, is 
still a viable basis for receiving these benefits.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
declined the veteran's petition to reopen his previously 
denied, unappealed, claim for service connection for PTSD, 
concluding there was no new and material evidence.

In August 2008, as support for his claim, the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board, commonly referred to 
as a Travel Board hearing.

The RO originally denied the veteran's claim for service 
connection for PTSD in June 1992.  Subsequently, the RO has 
consistently denied his petitions to reopen this claim - in 
decisions dated in March 1999, August 2003, October 2004, and 
March 2005, the decision at issue in this appeal.  In July 
2007, during the pendency of this appeal, the RO issued a 
supplemental statement of the case (SSOC) still declining to 
reopen his claim.  Regardless, the Board must still first 
make this threshold preliminary determination of whether 
there is new and material evidence, before proceeding 
further, because this affects the Board's jurisdiction to 
adjudicate the claim on the underlying merits.  See Barnette 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).


FINDINGS OF FACT

1.  The veteran did not appeal the RO's June 1992 rating 
decision denying his claim for service connection for PTSD; 
he also did not appeal the RO's more recent March 1999 
decision denying his petition to reopen this claim.

2.  However, additional evidence submitted since that March 
1999 rating decision is not cumulative or redundant of 
evidence already of record, relates to an unestablished fact 
necessary to substantiate this claim, and raises a reasonable 
possibility of substantiating this claim.

3.  The veteran has a current diagnosis of PTSD.

4.  The veteran engaged in combat in Vietnam, including 
during his period of honorable service, and in that capacity 
was exposed to artillery fire and witnessed death.

5.  The veteran's PTSD has been medically attributable to his 
military service and, in particular, to his combat 
experiences in Vietnam.


CONCLUSIONS OF LAW

1.  The RO's March 1999 rating decision that denied the 
veteran's petition to reopen his claim for service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West Supp. 2005); 38 
C.F.R. §§ 20.302, 20.1103 (2008).

2.  But there is new and material evidence since that 
decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
Supp. 2005); 38 C.F.R §§ 3.102, 3.156, 3.159 (2008).

3.  The veteran's PTSD was incurred in service.  38 U.S.C.A 
§§ 1110, 1131 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

In accordance with the Veterans Claims Assistance Act (VCAA), 
VA has duties to notify and assist veterans with claims for 
VA benefits.  The VCAA is codified at 38 U.S.C.A. § 5100, et 
seq., and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA requires that VA apprise the veteran of the evidence 
needed to substantiate his claim, including of whose specific 
responsibility - his or VA's, it is for obtaining the 
supporting evidence.  VA also must apprise him of all 
elements of his claim, including concerning the downstream 
disability rating and effective date, and should, to the 
extent possible, provide this notice prior to initially 
adjudicating the claim.  If, however, there was no pre-
initial decision notice, or the notice provided was 
inadequate/incomplete, then this timing error can be 
effectively "cured" by providing all necessary notice and 
then going back and readjudicating the claim - including in 
a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given ample opportunity to 
participate effectively in the adjudication of the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II); Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006); Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).



Also, in a case, as here, involving a petition to reopen a 
previously denied, unappealed, claim, the VCAA notice must 
apprise the veteran of the specific reasons his claim was 
previously denied, in addition to the requirements for 
establishing his underlying entitlement to service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) 
(wherein VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior 
denial.)

Here, because the Board is reopening and granting the claim 
- in full, there is no need to discuss whether there has 
been compliance with the notice and duty to assist provisions 
of the VCAA because even were the Board to assume, for the 
sake of argument, there has not been, this is inconsequential 
and, therefore, at most harmless, i.e., nonprejudicial error.  
See 38 C.F.R. § 20.1102.

Whether there is New and Material Evidence to Reopen the 
Claim of Entitlement to Service Connection for PTSD

As previously mentioned, the RO first considered and denied 
the veteran's claim for service connection for a nervous 
condition - inclusive of PTSD, in a June 1992 rating 
decision.  The RO denied the claim because there was no 
showing of a nervous condition, to include PTSD, in either 
his service medical records (SMRs) or on a then recent VA 
examination.  He did not file a timely notice of disagreement 
(NOD) to initiate an appeal of that decision, so it is final 
and binding on him based on the evidence then of record and 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.200, 20.302, 
20.1103.



The RO also more recently denied the veteran's petition to 
reopen this claim in March 1999, and he did not timely appeal 
that more recent decision either, despite receiving 
notification of it in April 1999.  So it, too, is final and 
binding on him based on the evidence then of record.  Id.  
The RO continued to deny his claim (actually, the petition to 
reopen), in part, because, although PTSD had been diagnosed, 
there still was no indication he had experienced a stressful 
event during his military service - and, in particular, 
during his period of honorable (as opposed to dishonorable) 
service that could support this diagnosis.

Since the RO has previously considered and denied this claim 
and the veteran did not timely appeal the decision, the first 
inquiry is whether new and material evidence has been 
submitted to reopen this claim.  38 C.F.R. § 3.156.  And, 
as already alluded to, irrespective of whether the RO 
determined there was new and material evidence to reopen the 
claim, so, too, must the Board make this threshold 
preliminary determination because it affects the Board's 
jurisdiction to adjudicate the underlying claim on the 
merits, i.e., on a de novo basis.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  

If the Board finds that new and material evidence has not 
been submitted, then its' analysis must end, as further 
analysis is neither required nor permitted.  See Barnett, 83 
F.3d at 1383-4.  If, however, new and material evidence is 
presented or secured with respect to a claim that has been 
denied, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.

For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers; and material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The RO's March 1999 denial of the petition to reopen the 
claim is the most recent final and binding decision on the 
claim, so it marks the starting point for determining whether 
there is new and material evidence to reopen the claim.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (indicating 
VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits).

Based on the grounds stated for the denial of the claim in 
the RO's March 1999 decision, new and material evidence would 
consist of competent evidence suggesting there a correlation 
between the veteran's diagnosis of PTSD and his military 
service - but especially an event (stressor) that occurred 
during his honorable (as opposed to dishonorable) period of 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The additional evidence since submitted includes, among other 
things, an April 2005 medical record from a VA psychologist, 
J.C.Y., Ph.D., providing a diagnosis of PTSD and stating this 
diagnosis "is based on [the veteran's] exposure to severe 
traumatic stressors during military combat during the Vietnam 
War."  This evidence is both new and material because it 
suggests the veteran's PTSD may be due to his service in 
Vietnam, and not just his period of dishonorable service, but 
rather, also his period of honorable service as there was no 
specific indication to which period of service the opinion 
was referring to.  See Hodge, 155 F.3d at 1363 (Fed. Cir. 
1998) (holding that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim).  See, too, 
Justus v. Principi, 3 Vet. App. 510 (1992) (indicating the 
additional evidence in question is presumed credible for the 
limited purpose of determining whether it is new and 
material).  

Thus, this additional evidence relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for PTSD and raises a reasonable possibility of 
substantiating this claim.  Accordingly, the Board concludes 
that new and material evidence has been submitted since the 
March 1999 rating decision; consequently, the claim for 
service connection for PTSD is reopened.  

The Board will now readjudicate the claim on the underlying 
merits, i.e., based on a de novo review of the record.

Whether the Veteran is Entitled to Service Connection for 
PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD, in particular, 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  



A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, the diagnosis need only be in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV, as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard 
(e.g., whether a person's exposure to a traumatic event and 
response involved intense fear, helplessness, or horror).  
Thus, as noted by the Court, a more susceptible person could 
have PTSD under the DSM-IV criteria given his or her exposure 
to a traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  See 
also 38 C.F.R. § 3.304(d).



If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  



As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the veteran has it).  Here, as mentioned, the record 
contains an April 2005 medical record from a VA psychologist, 
Dr. J.C.Y., diagnosing the veteran with PTSD.  And in Cohen 
v. Brown, 10 Vet. App. 128 (1997), the Court noted that 
diagnoses of PTSD are presumably in accordance with DSM-IV, 
both in terms of the adequacy and sufficiency of the 
stressors claimed.  Therefore, the Board finds that the 
veteran has the required current DSM-IV diagnosis of PTSD.

In diagnosing the veteran with PTSD, Dr. J.C.Y. apparently 
accepted as true the veteran's account of his stressors 
during service.  But as already explained, a medical opinion 
diagnosing PTSD or accepting the veteran's description of his 
experience as credible in the course of providing a PTSD 
diagnosis does not suffice to verify the occurrence of the 
claimed in-service stressor.  See Cohen at 142; also see 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996) and Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).

By the same token, in Kowalski v. Nicholson, 19 Vet. App. 171 
(2005), the Court indicated the Board may not disregard a 
favorable medical opinion solely on the rationale it was 
based on a history given by the veteran.  Rather, as the 
Court further explained in Coburn v. Nicholson, 19 Vet. App. 
427 (2006), reliance on a veteran's statements renders a 
medical report not credible only if the Board rejects the 
statements of the veteran as lacking credibility.

Here, towards establishing a relationship between his PTSD 
and his military service, the veteran asserts that during his 
period of honorable service, from November 1961 to April 
1966, he was in combat in Vietnam and in that capacity was 
exposed to artillery fire and witnessed death.  See, e.g., 
the transcript of his August 2008 hearing testimony and his 
June 2006 VA Form 9.

If, as mentioned, the record establishes the veteran engaged 
in combat and his asserted stressors relate thereto, then he 
is entitled to a lesser burden of proof regarding those 
stressors, and provided that the asserted stressors are 
consistent with the circumstances, conditions, or hardships 
of his service, his lay testimony alone may establish their 
occurrence.  See 38 C.F.R. § 3.304(f)(1); see also 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  

Concerning this, the veteran's DD Form 214 provides that, as 
relating to his honorable period of service, he was awarded 
the Vietnam Service Medal and that his military occupational 
specialty (MOS) during that time was antitank assaultman, 
which suggests he engaged enemy forces in combat while 
serving in Vietnam since he was also stationed in Vietnam 
during his first period of service (not just during his 
second period of dishonorable service).  He admittedly was 
not awarded the Combat Infantryman Badge (CIB), the Purple 
Heart Medal, or any other award associated with valor or 
heroism shown while engaged with an enemy force, as would 
confirm his involvement in combat while serving in Vietnam.  
See VAOPGCPREC 12-99 (October 18, 1999).  But his service 
records include a document titled, "Combat History - 
Expeditions" that lists several operations during his period 
of honorable service.  These documented combat expeditions 
include several in Chu Lai, South Vietnam - Operation 
Starline, from August 18, 1965 to August 24, 1965; Operation 
Piranha, from September 7, 1965 to September 11, 1965; and 
Operation Black Ferret, from November 3, 1965 to November 5, 
1965.  Most notably, the document provides an entry dated 
March 11, 1966, indicating that, from August 14, 1965 to 
March 13, 1966, he "[p]articipated in operations against the 
Viet Cong in RVN [Republic of Vietnam]."

These dates fall within the timeframe of his honorable 
service, November 1961 to April 1966.  So the Board finds 
that he engaged in combat in Vietnam during his period of 
honorable service and, moreover, that while engaged in combat 
in Vietnam, he was exposed to artillery fire and witnessed 
death.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit- of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  

Having established that the veteran has a current DSM-IV 
diagnosis of PTSD and having confirmed that he was exposed to 
artillery fire and witnessed death while engaged in combat in 
Vietnam, during his honorable period of service, the record 
need only provide medical evidence of a link between his 
current symptomatology and his in-service stressors to 
establish his claim for service connection for PTSD.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Records show the veteran has been receiving mental health 
treatment for many years.  However, there are varying mental 
health diagnoses and PTSD stressors.

In May 1990, the veteran began treatment for PTSD at a VA 
medical center.  A May 1990 medical record notes his Vietnam 
combat experience and provides a diagnosis and treatment 
regimen for PTSD.  A May 1990 VA social work summary cites 
his reported nightmares associated with his Vietnam combat 
experience.  These records also document his substance abuse 
disorders.

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
abuse of alcohol or drugs is precluded for purposes of all VA 
benefits for claims, as here, filed after October 31, 1990.  
See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 
1998).  See also 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 
3.301(a) and (d).  Further, in Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001), the Federal Circuit Court held that 
compensation could not be awarded pursuant to 38 U.S.C.A. § 
1110 and 38 C.F.R. § 105(a) either for a primary alcohol 
abuse disability incurred during service or for any secondary 
disability that resulted from primary alcohol abuse during 
service.  Id., at 1376.



That said, the veteran's records from the VA West Side 
Medical Center continue to document his treatment for PTSD in 
the context of some relationship to his Vietnam experiences.  
For example, a July 1990 progress note cites his "finding it 
difficult to discuss his Vietnam experiences," and June and 
August 1990 progress notes discuss his difficulty dealing 
with Vietnamese co-workers.  While these records do not 
expressly cite his asserted in-service stressors, as such, as 
cause for his PTSD, they do suggests his treatment has 
involved or at least presumed Vietnam-related issues.  And it 
stands to reason these are the most grave of these issues he 
and his treatment providers are concerned with.

The record also contains a February 1992 report of a VA C&P 
Exam specifically for PTSD.  The exam report notes the 
veteran's Vietnam combat service, for both his honorable and 
dishonorable periods of service.  The exam report provides 
that, although the examiner was unable to provide a diagnosis 
of PTSD (citing a lack of military records), he was able to 
document and diagnose the veteran's substance abuse disorder.  

As well, the record contains a report from an October 1998 VA 
C&P Exam for mental disorders.  This report specifically 
contains a section titled, "Stressor Information," which 
provides a detailed discussion of the veteran's asserted PTSD 
stressors.  The report provides that "In the context of 
discussing nightmares, [the veteran] talked about the combat 
experiences that are recurrent aspects of his dream.  He 
recalls that while in Quang Tri Province in 1965, 'a couple 
of buddies got killed.'...He reports he has nightmares about 
combat four times per week."  In conclusion, the VA examiner 
diagnoses the veteran with PTSD, but he does not speak to the 
etiology of the condition.  The Board sees that the veteran's 
honorable period of service included the entire year of 1965.



It further deserves mentioning that the veteran's July 1998 
PTSD questionnaire cites his Vietnam combat-related 
stressors, including engaging the enemy and witnessing 
casualties.  His questionnaire also provides that he has 
experienced employment instability and that he attributes 
this to his "nervous condition."  Although, as a layman, he 
is generally incapable of opining on matters requiring 
medical knowledge, such as the diagnosis and etiology of a 
condition, he is nonetheless competent to provide evidence of 
his observable symptomology towards establishing service 
connection.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder); and see Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection.").

The record also contains the report of a February 2003 mental 
health evaluation of the veteran at a VA health care 
facility.  The report provides, among other things, 
a transcription of his medical history as provided by him.  
In the section titled, "History of Present Illness," the 
report provides that for the past 2 years, since being fired 
from his fork lifting job, he had been experiencing various 
psychological symptoms.  Moreover, although the report notes 
his Vietnam combat experience, the VA mental health 
professional lists the veteran's stressors as "lack of 
steady employment, financial stress with possible impending 
homelessness."  Furthermore, there is an addendum to this 
report, prepared by a VA physician in consultation with the 
provider who performed the February 2003 evaluation, which 
provides that the "recrudescence" of the veteran's PTSD 
symptoms occurred "in the face of job losses and facing 
homelessness."  The Board notes, however, that while this 
evaluation cites job loss and the prospect of homelessness as 
giving cause to the return of the veteran's symptoms, it does 
not expressly attribute (or rule out) any stressor as to the 
actual onset of PTSD in the first place.

Consider also the opinion of the VA PTSD Clinical 
psychologist, Dr. J.C.Y., dated in April 2005.  With respect 
to the purported relationship between the veteran's PTSD and 
his military service, Dr. J.C.Y. commented "there is a 
definite and distinct link between [the veteran's] [a]cquired 
[p]sychiatric [d]isorder and his military service."  
Moreover, Dr. J.C.Y. provides that the veteran's "current 
(and past) diagnosis of PTSD is based on his exposure to 
severe traumatic stressors during military combat during the 
Vietnam war.  His current intrusive recollections and other 
intensely distressing reliving experiences are directly 
related to actual combat trauma experienced in Vietnam."  

Dr. J.C.Y. went on to indicate that his opinion was based on 
a review of the veteran's statements, those of the veteran's 
comrades, as well as a review of his medical records.  Hence, 
this psychologist's opinion is well-reasoned and has the 
proper factual foundation and, therefore, is entitled to a 
lot of probative weight.  Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).  
And, furthermore, the veteran is entitled to the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  So 
based on the medical and other evidence of record, it is just 
as likely as not his PTSD is the result of his combat 
experiences in Vietnam during his period of honorable 
service, not just during his period of dishonorable service.


ORDER

The veteran's claim for service connection for PTSD is 
reopened and granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


